Case 1:21-cr-00098-WJM Document 1 Filed 03/26/21 USDC Colorado Page 1 of 3



                     IN THE UNITED STATES DISTRICT COURT
                        FOR THE DISTRICT OF COLORADO

Criminal Case No. 21-cr-98-WJM

UNITED STATES OF AMERICA,

      Plaintiff,

v.

1. AARON ANTHONY LISTER,

      Defendant.


                                       INDICTMENT


The Grand Jury charges:

                                        COUNT 1

      From on or about September 29, 2020 through on or about January 22, 2021, in

the State and District of Colorado and elsewhere, the defendant, AARON ANTHONY

LISTER, with the intent to harass and intimidate another person, specifically, C.B., used

any interactive computer service or electronic communication service or electronic

communication system of interstate commerce, and any other facility of interstate or

foreign commerce, to engage in a course of conduct that placed C.B. in reasonable fear

of death of or serious bodily injury to C.B., and that caused, attempted to cause, or

would be reasonably expected to cause substantial emotional distress to C.B.

      All in violation of Title 18, United States Code, Section 2261A(2)(A) and (B).

                                        COUNT 2

      On or about November 6, 2020, in the State and District of Colorado, the

defendant, AARON ANTHONY LISTER, did knowingly transmit in interstate and foreign




                                            1
Case 1:21-cr-00098-WJM Document 1 Filed 03/26/21 USDC Colorado Page 2 of 3



commerce a communication containing a threat to injure the person of another,

specifically, C.B.

       All in violation of Title 18, United States Code, Section 875(c).

                                         COUNT 3

       On or about December 14, 2020, in the State and District of Colorado, the

defendant, AARON ANTHONY LISTER, did knowingly transmit in interstate and foreign

commerce a communication containing a threat to injure the person of another,

specifically, C.B.

       All in violation of Title 18, United States Code, Section 875(c).

                                         COUNT 4

       On or about December 15, 2020, in the State and District of Colorado, the

defendant, AARON ANTHONY LISTER, did knowingly transmit in interstate and foreign

commerce a communication containing a threat to injure the person of another,

specifically, C.B.

       All in violation of Title 18, United States Code, Section 875(c).

                                         COUNT 5

       On or about December 16, 2020, in the State and District of Colorado, the

defendant, AARON ANTHONY LISTER, did knowingly transmit in interstate and foreign

commerce a communication containing a threat to injure the person of another,

specifically, C.B.

       All in violation of Title 18, United States Code, Section 875(c).




                                             2
Case 1:21-cr-00098-WJM Document 1 Filed 03/26/21 USDC Colorado Page 3 of 3



                                         COUNT 6

       On or about January 13, 2021, in the State and District of Colorado, the

defendant, AARON ANTHONY LISTER, did knowingly transmit in interstate and foreign

commerce a communication containing a threat to injure the person of another,

specifically, C.B.

       All in violation of Title 18, United States Code, Section 875(c).

                                         COUNT 7

       On or about January 19, 2021, in the State and District of Colorado, the

defendant, AARON ANTHONY LISTER, did knowingly transmit in interstate and foreign

commerce a communication containing a threat to injure the person of another,

specifically, C.B.

       All in violation of Title 18, United States Code, Section 875(c).


                                                 A TRUE BILL:



                                                 Ink signature on file in Clerk’s Office
                                                 FOREPERSON


MATTHEW T. KIRSCH
Acting United States Attorney

By: _s/David Tonini________
David Tonini
Assistant U.S. Attorney
U.S. Attorney’s Office
1801 California St., Ste. 1600
Denver, CO 80202
Telephone: 303-454-0200
Fax: 303-454-0406
E-mail: David.Tonini@usdoj.gov
Attorney for Government




                                             3
